Citation Nr: 0824393	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-24 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected strain of the lumbosacral and cervical spine.

2.  Entitlement to non service-connected pension benefits.

3.  Entitlement to a compensable evaluation for service-
connected laceration of the 4th and 5th fingers of the left 
hand.

4.  Entitlement to service connection for a rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to May 1956

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

In an August 2005 statement, the veteran wished to file a 
service connection claim for depression.  That matter is 
referred to the RO for the appropriate development.

A motion to advance the case on the docket was received in 
October 2007, and granted in February 2008. 

In November 2007, the Board referred the veteran's case for a 
VA medical expert opinion in order to ascertain whether the 
veteran's disc disease is a part of his service-connected 
strain of the lumbosacral and cervical spine.   A January 
2008 medical opinion and addendum has been received and is 
associated with the claims folder.

The issue of entitlement to a compensable rating for 
lumbosacral and cervical spine strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In a September 2005 statement, the veteran requested that his 
appeal seeking entitlement to non service-connected pension, 
a compensable evaluation for laceration of the 4th and 5th 
fingers of the left hand, and service connection for a rash 
be withdrawn, and the Board received such request prior to 
the promulgation of a decision.


CONCLUSION OF LAW

1.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
non service-connected pension are met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to a 
compensable evaluation for laceration of the 4th and 5th 
fingers of the left hand are met.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for a rash are met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran perfected an appeal from a March 2004 
determination of the Columbia,  
South Carolina, RO, which denied the veteran's claim for 
pension.  The veteran also perfected an appeal of a September 
2004 rating decision which denied entitlement to a 
compensable evaluation for a laceration of the 4th and 5th 
fingers of the left hand, and service connection for a rash.

According to a statement received by the Board in September 
2005, the veteran indicated that he wished to "withdraw all 
issues from appeal except :  IR for Lumbar-sacral strain & 
cervical strain."  An appeal may be withdrawn in writing at 
any time before a decision is rendered by the Board.  38 
C.F.R. § 20.204(b) (2007).  Once the veteran withdrew this 
issue, there remained no allegations of error of fact or law 
for appellate consideration.  The Board does not have 
jurisdiction to review the issues of entitlement to non 
service-connected pension, a compensable evaluation for 
laceration of the 4th and 5th fingers of the left hand, and 
service connection for a rash on appeal and therefore, those 
claims are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & 
Supp. 2007).


ORDER

Entitlement to non service-connected pension benefits is 
dismissed.

Entitlement to a compensable evaluation for service-connected 
laceration of the 4th and 5th fingers of the left hand is 
dismissed.

Entitlement to service connection for a rash is dismissed.


REMAND

The veteran is seeking a higher evaluation for his service-
connected strain of the lumbosacral and cervical spine.  Such 
disability is assigned a noncompensable evaluation under 
Diagnostic Code 5299-5295.  Effective in September 2003, the 
rating criteria for the evaluation of disabilities involving 
the spine were amended.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).  There is no indication in the record 
that the veteran has been advised of the revised (current) 
criteria for evaluating disabilities of the spine.  Moreover, 
review of the record reveals that RO has not yet adjudicated 
the increased rating claim using the current criteria.  As 
such, the Board finds that the veteran should be advised of 
the current rating criteria for evaluating disabilities of 
the spine, and then readjudicate the issue using the both the 
former and current criteria.

Recent medical opinions have discussed the back pathology 
related to the veteran's service-connected spinal disability, 
and the veteran has not undergone a VA examination of the 
spine since March 2005.  The Board finds that a more 
contemporaneous VA examination is needed in order to assess 
the current severity of the veteran's service connected back 
disability.  See 38 C.F.R. § 4.2 (2007).

Finally, the Board notes that in a recent decision, the Court 
held in Vazquez-Flores v. Peak, 22 Vet. App. 37 (2008), that 
for an increased rating claim, section §5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 


based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  The notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  

The record contains VCAA letters dated in January 2003 and 
June 2003 pertinent to the increased rating claim on appeal, 
which was issued prior to Vazquez.  Thus, on remand, the RO 
should provide corrective VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should issue a corrective VCAA 
notification letter to the veteran with 
regard to issue of entitlement to a 
compensable evaluation for service-
connected strain of the lumbosacral and 
cervical spine.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In 
particular, the letter must notify the 
veteran that, to substantiate his 
increased rating claim, 

(a)  he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his 
service-connected lumbosacral and 
cervical spine strain, and the effect 
that the worsening has on his employment 
and daily life; 

(b)  if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disabilities and the 
effect of that worsening on his 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him; 

(c)  should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and 

(d)  the notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.   The veteran should be afforded a VA 
spine examination to determine the 
current severity of his service-connected 
strain of the lumbosacral and cervical 
spine.  The claims folder, a copy of this 
REMAND, and a copy of the revised general 
rating formula for diseases and injuries 
of the spine must be made available to 
and reviewed by the examiner prior to the 
examination.  All findings, and the 
reasons and bases, should be set forth in 
sufficient detail.  A complete rationale 
for any proffered opinion should be 
provided.

The examiner is requested to note the 
range of lumbar and cervical spine 
motion, in degrees, and any functional 
loss due to pain or painful motion, and 
any evidence of neuropathy or other 
neurological deficit due to the service-
connected strain of the lumbosacral and 
cervical spine.

3.  Upon completion of the above-
requested development, the RO ensure that 
the veteran is advised of the current 
criteria for evaluating disabilities of 
the spine, and then should re-adjudicate 
the issue of entitlement to a compensable 
evaluation for strain of the lumbosacral 
and cervical spine, with consideration of 
both the former and current criteria 
governing spine disabilities.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  An appropriate period 
of time should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


